Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

  Claims 2-41 are pending.

This action is response to the application filed on July 19, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –



Claims 1-12, 14-25, 27-38 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijankiet al (U.S. Pub. No. 2014/0181591). 

With respect to claims 2, 15, 28 and 41, Bijanki et al teaches 
analyzing one or more particular instances of the dataset, including determining a reference profile for the field of the one or more particular instances of the dataset ([0053] As shown in FIG. 2, runtime engine 202 includes a profile data generator 204.  Profile data generator 204 is configured to analyze script source code 208 to collect statistics and further information about script source code 208 ); and based on the determined reference profile, determining a data quality rule for the field of the dataset, in which the data quality rule for the field of the dataset is indicative of one or more of  ([0053] profile data generator 204 may determine frequently performed portions of script source code 208, startup portions of script source code 208, and/or further information regarding script source code 208.  Profile data generator 204 may maintain the collected information as profile data.  Runtime engine 202 may use the collected profile data to more efficiently execute script source code 208)
(i) an allowable deviation between the reference profile for the field and a profile for the field of one or more data records of an instance of the dataset, (runtime engine ([0054] such as runtime engine 202 of FIG. 2) is configured to collect profile information regarding a script being executed, and to use the profile information to improve script execution performance)

(iii) a prohibited value for a data element in the field of a data record of an instance of the dataset ([0069] As described above with respect to FIGS. 3 and 4, profile data generator 204 is configured to analyze bytecode 324 to collect statistics and further historical information regarding source code 208, to generate profile data 320.  Profile data generator 204 may be configured in various ways to perform its functions).
 

 With respect to claims 3, 16 and 29, Bijanki et al teaches analyzing one or more historical instances of the dataset ([0006] The aforementioned profile data represents a sample of the script's historical behavior.  It does not necessarily represent what the script will do in the future.  Thus, any optimizations applied to the manner of execution of the script based on the profile data must be implemented in such a manner that the optimizations will behave correctly even if the script's behavior changes. Changes in the behavior of the script should not cause program crashes or incorrect functional behavior.  It would be beneficial, then, if the applied optimizations could be tested at a 
 
With respect to claims 4, 17 and 30, Bijanki et al teaches determining the reference profile for the field includes determining an historical average profile for the field ([0006] The  profile data represents a sample of the script's historical behavior).
 
With respect to claims 5, 18 and 31, Bijanki et al teaches analyzing multiple particular instances of the dataset until a variation in the historical average profile for the data element in the field varies less than a threshold amount ([0006] The profile data represents a sample of the script's historical behavior).

  With respect to claims 6, 19 and 32, Bijanki et al teaches identifying an historical average value for a data element in the field ([0006] profile data represents a sample of the script's historical behavior).

With respect to claims 7, 20 and 33, Bijanki et al teaches identifying a standard deviation of values for a data element in the field ([0011] testing a profile-guided code execution optimizer is also described herein.  The profile-guided code execution optimizer is configured to execute code).
 
With respect to claims 8, 21 and 34, Bijanki et al teaches identifying a standard deviation of values for a data element in the field ([0011] testing a profile-guided code 

With respect to claims 9, 22 and 35, Bijanki et al teaches analyzing a predefined number of particular instances of the dataset ([0011] testing a profile-guided code execution optimizer is also described herein.  The profile-guided code execution optimizer is configured to execute code).

With respect to claims 10, 23 and 36, Bijanki et al teaches analyzing the one or more particular instances of the dataset using machine learning techniques ([0011] testing a profile-guided code execution optimizer is also described herein.  The profile-guided code execution optimizer is configured to execute code).

With respect to claims 11, 24 and 37, Bijanki et al teaches applying the data quality rule to the one or more data records of a second particular instance of the dataset ([0011] testing a profile-guided code execution optimizer is also described herein.  The profile-guided code execution optimizer is configured to execute code).

With respect to claims 12, 25 and 38, Bijanki et al teaches determining that the second particular instance of the dataset has an error or possible error ([0038] the technique used to mutate the profile data can take a number of forms, including but not limited to: (1) random mutations).

.

 
Allowable Subject Matter

Claims 13, 26 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163